128 S.E.2d 19 (1962)
258 N.C. 69
IOWA MUTUAL INSURANCE COMPANY, a Corporation,
v.
FRED M. SIMMONS, INC., Norman L. Harris and Herbert H. Harris, trading and doing business as Norman Harris and Son.
No. 175.
Supreme Court of North Carolina.
November 7, 1962.
*21 L. Lyndon Hobbs, Shelby, for defendant-appellant.
Hamrick & Jones, by Fred D. Hamrick, Jr., Rutherfordton, and Falls, Falls & Hamrick, by B. T. Falls, Jr., Shelby, for plaintiff-appellee.
*22 PARKER, Justice.
Appellant challenges the propriety of plaintiff invoking the provisions of our Declaratory Judgments Act, G. S., Chapter I, Article 26, under the circumstances alleged in the complaint. Congress and most of the States, including North Carolina, have authorized declaratory relief, but only in cases involving an actual controversy appropriate for judicial examination. Annotation: 49 A.L.R.2d 700. Generally, questions involving the liability of insurance companies under their policies are proper subjects for declaratory relief. American Equitable Assurance Co. v. Gold, Com'r of Insurance, 248 N.C. 288, 103 S.E. 2d 344; Cross v. Zurich General Accident & Liability Ins. Co., 7th Cir., 184 F.2d 609, rehearing denied 8 November 1950; Trinity Universal Ins. Co. v. Willrich, 13 Wash.2d 263, 124 P.2d 950, 142 A.L.R. 1; Annotation: 142 A.L.R. 13, where many cases are cited supporting the rule; 29A Am.Jur., Insurance, sec. 1451. See Lumber Mutual Casualty Insurance Co. of New York v. Wells, 225 N.C. 547, 35 S.E.2d 631. Appellant's challenge here has no validity, be cause the complaint alleges an actual or real existing, genuine controversy between the parties relative to the construction of the policy of liability insurance in order to determine the rights of the parties thereunder.
Appellant is a roofing, insulating, and siding contractor, and plaintiff an insurance company, which in its policy of liability insurance issued to appellant, contracted, "except automobile," to pay on behalf of appellant all sums which insured "shall become legally obligated to pay as damages because of injury to or destruction of property * * * caused by accident. (Emphasis supplied.)
The term "accident" is not defined in the policy, and the term must, therefore, be interpreted in its usual, ordinary, and popular sense. M. Schnoll and Son, Inc v. Standard Accident Ins. Co., 190 Pa. Super. 360, 154 A.2d 431; O'Rourke v. New-Amsterdam Casualty Co., 68 N.M. 409, 362 P.2d 790, rehearing denied 7 June 1961.
In Arthur A. Johnson Corporation v. Indemnity Ins. Co. v. North America, 7 N. Y.2d 222, 196 N.Y.S.2d 678, 164 N.E.2d 704, 706, the Court, in construing the word "accident" as used in a contractor's liability policy, said: "Phrased differently, we are not construing a statute, but the words of an insurance policy, and in so doing we must construe the word `accident' as would the ordinary man on the street or ordinary person when he purchases and pays for insurance."
In Tayloe v. Hartford Accident & Indemnity Co., 257 N.C. 626, 127 S.E.2d 238, in Kirkley v. Merrimack Mutual Fire Insurance Co., 232 N.C. 292, 59 S.E.2d 629, in Luttrell v. Hardin, 193 N.C. 266, 136 S.E. 726, and in Thomas v. Lawrence, 189 N.C. 521, 127 S.E. 585, we have cited with approval the definition of the word "accident," as set forth in Black's Law Dictionary, Third Edition, and an earlier edition, as follows: "an unforeseen event, occurring without the will or design of the person whose mere act causes it; an unexpected, unusual, or undesigned occurrence; the effect of an unknown cause, or, the cause being known, an unprecedented consequence of it; a casualty." See the very elaborate definition of the term "accident" in its most commonly accepted meaning or in its ordinary or popular sense in Black's Law Dictionary, Fourth Edition, and in 1 C.J.S. Accident, p. 427 et seq.
In Lacey v. Washburn & Williams Co., 309 Pa. 574, 164 A. 724, 725, the Court wrote: "Webster has defined it [accident] as `an event that takes place without one's foresight or expectation; an undesigned, sudden, and unexpected event; chance; contingency.' Many courts have quoted this definition, and some have added to or embellished it, but in reality few have improved upon it."
In Standard Oil Co. of New Jersey v. United States, 4 Cir., 264 F. 66, 69, 12 *23 A.L.R. 1404, the Court said: "The word `accident' does not, in its generally understood meaning, entirely exclude negligence. The Supreme Court has approved the definition of accidental as: `Happening by chance; unexpectedly taking place; not according to the usual course of things; or not as expected.' [United States] Mutual Accident Association v. Barry, 131 U.S. 100, 9 Sup.Ct. 755, 33 L.Ed. 60. This does not exclude the idea of negligence." See 1 C.J.S. Accident, p. 439, to the same effect where many cases are cited in support of the text.
In our workmen's compensation cases we have in effect held, under the language of our Act, that in its more general sense the word "accident" does not necessarily exclude human fault called negligence, but is recognized as an occurrence that may arise from the carelessness of men, and the fact that the negligence of the person injured contributed to produce the result did not make it any less an accident. Allred v. Allred-Gardner, Inc., 253 N.C. 554, 117 S.E.2d 476; Poindexter v. Johnson Motor Lines, 235 N.C. 286, 69 S.E.2d 495; Archie v. Greene Bros. Lumber Co., 222 N.C. 477, 23 S.E.2d 834.
Stacy, C. J., said in Slade v. Willis Hosiery Mills, 209 N.C. 823, 184 S.E. 844: "It was said in Johnson v. Hughes and Southern Dairies, 207 N.C. 544, 177 S.E. 632, that an injury resulting from the employer's negligence may be tantamount to an injury by accident."
In Aetna Life Ins. Co. v. Little, 146 Ark. 70, 225 S.W. 298, it is said: "It is probably true that the element of carelessness or negligence enters into most accidents."
This is apparently a case of first impression in this State. Neither our research nor that of counsel has discovered any North Carolina case directly in point.
Rex Roofing Co. v. Lumber Mut. Cas. Ins. Co., 280 App.Div. 665, 116 N.Y.S.2d 876, motion for leave to appeal denied, 305 N.Y. 932, 112 N.E.2d 288, is a case where a controversy between insured, a roofing company, and insurer involving liability on an insurance contract insuring plaintiff against liability imposed upon it by law for damages because of injury to property "caused by accident" was submitted on an agreed statement of facts. On 18 January 1949 plaintiff was engaged in re-surfacing the roof of an apartment house. Next day the work was suspended due to inclement weather. Work was resumed on the 20th and progressed on the 21st to a point where the entire roof was covered with felts, nailed down and sealed on all sides with flashing cement, and nearly half of the roof was covered with an outer layer of felts mopped in with hot asphalt, when it began to snow heavily preventing completion of the work. Later in the day the snow turned to rain. Because the roof was a flat surface and snow-covered, the water was unable to drain off and collected on the roof and backed up under the felts, leaking down into the interior of the building. Actions were brought against plaintiff by the owner of the building and five tenants for the damage caused by entry of the water. In all of these actions it was claimed that the damage was caused by the negligence of plaintiff in performing the work on the roof. Defendant refused to defend the actions, disclaiming liability under the policy upon the grounds that the "occurrence was due to faulty workmanship" on the part of plaintiff and was not "caused by accident." The Court said:
"Defendant does not go so far as to suggest that negligence on the part of plaintiff absolves the defendant of liability or that the term `accident' should be so narrowly construed as to rule out an occurrence caused by negligence. Indeed, negligence would be the predicate of any likely liability insured against and defendant concedes that in construing a contract of this kind words should not be given a technical meaning but should be taken as they would be understood by an average man. We have no doubt that the average *24 man would consider the occurrence in question as an `accident' in the common conception of that word.
* * * * * *
"To our mind it is so clear, however, on the agreed facts, that the occurrence falls within the definition of an `accident', within the terms of the policy, that no finding to the contrary could be allowed to stand."
In Employers Ins. Co. of Ala. v. Alabama Roofing & Siding Co., 271 Ala. 394, 124 So.2d 261, the question was one of an insurance company's liability to its insured under an insurance policy with coverage in the identical words as in the policy of insurance in the instant case. On 20 October 1957 insured, a roofing contractor, commenced putting a new roof on a building. During that afternoon about one-half of the roof was removed, and work on the new roof progressed to the extent that rosin paper was applied to the decking and two layers of felt were applied. The joints had been cemented on the layers of felt, which had been cemented to the parapet wall which surrounded the slightly tilted but otherwise flat roof at the time the work ended on the afternoon of 20 October 1957. The work that afternoon was done in a workmanlike manner. An additional layer of felt and a coating of asphalt and slag was yet to be placed. After work that day was stopped, a rainstorm occurred and rain accumulated on the flat roof to a point where it seeped through the flashing which insured had applied to the parapet, and caused damage to the ceiling and walls of the building and the goods therein. From a judgment in favor of the insured, the insurer appealed. The Supreme Court of Alabama stated that it had held in Employers Ins. Co. of Ala. v. Rives, 264 Ala. 310, 87 So.2d 653, 654, in effect that the term "accident" did not necessarily exclude human fault called negligence, and that the New York Court in Rex Roofing Co., Inc. v. Lumber Mut. Cas. Ins. Co. of N. Y., 280 App.Div. 665, 116 N.Y.S.2d 876, which New York case we have discussed above, on facts very similar to those in the instant case, took practically the same view as the Court did in the Rives case. In consequence, the Court said: "We are persuaded that in view of our holding in Employers Ins. Co. of Alabama v. Rives, supra, the trial court correctly rendered a judgment in favor of the plaintiff, the roofing contractor, against the insurance company."
O'Rourke v. New Amsterdam Casualty Co., supra, was an action by a roofing company against its liability insurer to recover amount of judgment against company. The coverage was identical with the coverage in the instant case. The Supreme Court of New Mexico held that a sudden, unpredicted rain in Albuquerque, New Mexico, in October, a normally dry month, was an "accident," within the roofing company's liability policy, and insurer was liable for rain damage to the house, the roof of which had not been completed.
In Cross v. Zurich General Accident & Liability Ins. Co., supra, plaintiffs brought suit for a declaratory judgment holding defendant liable to defend against or settle claims against plaintiffs for damage to glass in windows of a building by hydrofluoric acid in a solution used by plaintiffs in cleaning the outside walls of the building, by reason of a public liability insurance policy issued to them by defendant with coverage similar to to the coverage in the instant case. The district judge held that the damage to the windows was not "caused by accident." There was before the trial court evidence that the use of steam with hydrofluoric solution for cleaning the walls of buildings was customary in the industry and that the wetting of windows was the customary protection against acid damage. The Circuit Court said: "The basis for the decision of the trial court was that plaintiffs intentionally used hydrofluoric acid in the solution and failed to take the precaution of covering the windows with grease or heavy paper. But failure to take a proper or effective precaution does not prove intent to damage. Plaintiffs may have been negligent in not keeping sufficient water on the *25 windows, but the very fact that water was applied to each window negatives any idea that plaintiff intended to damage same. And lacking such intent, the damage was accidental, even though caused by negligence." The Circuit Court reversed the trial court holding that the claims for damages against plaintiffs are covered by the insurance policy, and defendant is under a duty to defend against the claims.
Plaintiff cites and relies upon Midland Const. Co. v. United States Casualty Co., 10th Cir., 214 F.2d 665. In that case it is held that an ordinary afternoon shower of rain in August in Wichita, Kansas, was not an "accident" within policy covering contractor's liability for loss from accident, and insurer was not liable for damage to merchandise occasioned when rain fell through hole in roof made by contractor under agreement which did not require contractor to close hole. However, this language used in the Midland case is pertinent: "It may be that an unprecedented, torrential downpour of rain may under certain conditions be considered an accident, but afternoon showersand this seems to have been an ordinary rainare not unusual or unexpected." In Christ v. Progressive Fire Ins. Co., Fla.App., 101 So.2d 821, rehearing denied 23 April 1958, not cited in plaintiff's brief, the Court held that it is common knowledge that a shower of rain is likely to occur in July, the rainy season in Florida, and that where a roofing contractor left repair job unfinished over week end in July without proper precautions against rain or showers, occurrence of heavy rain and leakage of rain water into store rooms was not an "accident" within coverage of contractor's property damage liability policy. In the O'Rourke case the New Mexico Supreme Court stated the Midland case and the Christ case are distinguishable from the case before it, because in both of those cases the rain was in the summertime or the rainy season, and in the case before it the rain was in October, a normally dry month in Albuquerque. In Employers Ins. Co. of Ala., the Supreme Court of Alabama said that they understood the Midland case and the Christ case to hold, in effect, that a finding that damage was the result of negligence necessarily excludes a finding that the damage resulted from accident, and they did not subscribe to that view. The Midland case and the Christ case are factually distinguishable from the case at bar, because appellant in its first defense in its further answer does not allege that the rain was an accident causing damage in the building, but that water seeping into the building under the covering he had placed over the exposed opening of the roof was an accident causing damage. Further, we do not subscribe to the view that the term "accident," used in the liability policy here, considered in its usual, ordinary, and popular sense necessarily excludes human fault called negligence, because negligence would most probably be the predicate of any likely liability against appellant. To adopt the narrow view that the term "accident" in liability policies of insurance, as in the policy here, necessarily excludes negligence would mean that in most, if not all, cases the insurer would be free of coverage and the policy would be rendered meaningless.
Thomason v. United States Fidelity & Guaranty Co., 5th Cir., 248 F.2d 417. Kuckenberg v. Hartford Accident & Indemnity Co., 9th Cir., 226 F.2d 225; and C. Y. Thomason Co. v. Lumbermens Mutual Casualty Co., 4th Cir., 183 F.2d 729, cited in plaintiff's brief, and relied on by it, are clearly distinguishable: none involve rain or water from rain. In the C. Y. Thomason case, which was a suit for a declaratory judgment in respect to an accident policy, the Court said: "We do not mean to say that there may not be an accident as the result of negligence, but there was no such result in this case and it cannot be held that negligence is synonymous with accident."
A motion for judgment on the pleadings is allowable only where the pleading of the opposite party is so fatally deficient in substance as to present no material *26 issue of fact. Fisher v. Taylor Motor Co., 249 N.C. 617, 107 S.E.2d 94; Erickson v. Starling, 235 N.C. 643, 71 S.E.2d 384; Dunn v. Tew, 219 N.C. 286, 13 S.E.2d 536.
The further answer of appellant alleges in substance that water seeped into the building under the weighted-down, waterproof covering which he placed over the uncovered roof after the rain began, causing damage therein, and draws the inferences that, even if he was negligent, such seeping in of the water into the building resulting in damage was an unforeseen event, occurring without the will or design of appellant whose mere act caused it, or an undesigned, sudden, and unexpected event, a chance, and consequently the damage to the property of Fred M. Simmons, Inc., was "caused by accident" within the intent and meaning of the term "accident" as used in the coverage provision of his policy of liability insurance. Plaintiff's reply, while admitting in part the facts alleged in the answer, draws the inference that the seeping in of the water resulting in damage was not an "accident" within the intent and meaning of that term in its policy. Plaintiff's pleadings and appellant's pleading draw opposing inferences from admitted facts, and in that way indirectly raise issues of fact. Erickson v. Starling, supra; Alston v. Hill, 165 N.C. 255, 81 S.E. 291. We think this is such an issue of fact as should be determined by a jury under proper instructions of the court. We also are of opinion that the pleadings are not so clear in respect to whether plaintiff is or is not estopped to deny coverage under its policy, and as to whether or not plaintiff has waived any of its rights as to render it determinable without the aid of definite findings of fact by a jury. The learned and experienced trial judge erred in rendering a judgment on the pleadings in favor of plaintiff, and it is ordered that his judgment be vacated.
Our Declaratory Judgments Act provides in G.S. § 1-261 that where a proceeding under the Act involves the determination of an issue of fact, such issue may be determined by a jury trial.
Issues of law must be tried by the judge; but issues of fact must be tried by a jury, unless trial by jury is waived. G.S. § 1-172; Sparks v. Sparks, 232 N.C. 492, 61 S.E.2d 356. In the very nature of things, it is impossible for a court to render a valid judgment declaring the rights of parties to litigation until the facts on which those rights depend have been determined in a manner sanctioned by law.
Error and remanded.